Citation Nr: 1541698	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-11 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back condition. 

2.  Entitlement to service connection for a right knee condition. 

3.  Entitlement to service connection for healed right subcondylar fracture, also claimed as a crushed jaw. 

4.  Entitlement to service connection for headaches, to include as secondary to healed right subcondylar fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to November 1989, November 1990 to July 1991, and August 1994 to July 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of this hearing has been associated with the claims file.

The current claim has been processed through the Veterans Benefits Management System (VBMS).  As such, any further consideration of this Veteran's case should take into consideration the existence of these electronic records.

In September 2015, the Veteran submitted additional evidence in support of the claim along with a waiver of initial consideration of this evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to service connection for healed right subcondylar fracture and entitlement to service connection for headaches, to include as secondary to healed right subcondylar fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his May 2015 hearing before the Board, the Veteran withdrew his appeal concerning entitlement to service connection for a low back condition.

2.  During his May 2015 hearing before the Board, the Veteran withdrew his appeal concerning entitlement to service connection for a right knee condition.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for a low back condition have been met. 38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for a right knee condition have been met. 38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew his appeal for entitlement to service connection for a low back condition and a right knee condition at his May 2015 Board hearing.  The undersigned began the hearing by stating that the issue had been withdrawn, and the Veteran agreed.  The Veteran voiced his intention to withdraw the appeal as to these issues, and once transcribed as a part of the record of the hearing, this satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the aforementioned claims and they are dismissed.


ORDER

The appeal concerning the issues of entitlement to service connection for a low back condition is dismissed.

The appeal concerning the issues of entitlement to service connection for a right knee condition is dismissed.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claims of entitlement to service connection for healed right subcondylar fracture, also claimed as a crushed jaw and headaches, to include as secondary to a healed right subcondylar fracture.

The Veteran seeks service connection for a healed right subcondylar fracture, also claimed as a crushed jaw, on the basis that he developed the condition during military service while he was participating in combat.  

As an initial matter, as noted above, the Veteran submitted email correspondence in September 2015 that indicates that his private dentist has additional information to submit involving the Veteran's claim of service connection for a right subcondylar fracture.  However, no treatment records or additional statements from this clinician are associated with the record.  Thus, the Board finds that the RO/AMC should obtain any and all private treatment records from this facility, as well as any other facility from which the Veteran has sought mental health treatment.   See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  Finally, all ongoing VA treatment records should also be obtained and added to the claims file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  

The Veteran testified during his May 2015 hearing that he injured his jaw in January 2006 while he was deployed and experienced a rocket attack while he was guarding a pump house barney.  He stated that he was climbing up a ladder to a roof, where he slipped and fell on his right side which led to his injured jaw.  The Veteran stated that people saw him fall but that they were in combat with the enemy and no one had time to do anything about it.  After that, he began taking Motrin; he indicated that there was limited medical care but that the corpsman gave the Motrin to him.  He testified that after the incident he and his team were "winding down" to "retrograde back to the rear."  Then, he stated that when he came back from Iraq, he went on terminal leave and he was discharged in July 2006.  He stated that he began to feel tenderness in that area of his jaw and then it became a chronic problem.  He reported that he sought treatment for the first time in October 2007.

The Veteran's service treatment records are silent for complaints or diagnoses of a mandible fracture.  A treatment report from June 2008 shows evidence of a right mandible fracture.  The Veteran complained of jaw pain and headaches associated with the jaw pain.  The Veteran's VA treatment records have shown that the Veteran has continued to seek treatment for problems with his jaw since that time.  Treatment records show that the Veteran was seen for his jaw in July 2008 and an impression of a TMJ disorder and headaches were noted.  During his July treatment, the Veteran reported that he broke his jaw two years previously, but had never had the problem fixed; notably, the Veteran reported that the injury occurred while he was on active duty, that he fell on the right side of his face, and that he did not get evaluated at that time because he was busy preparing to come back to the United States.  The Veteran also complained of continuous headaches on the right side; he stated that his teeth do not come together and that his jaw deviates to the right.  Additionally, VA treatment records show an impression of a healed right subcondylar fracture as of January 2009.  The Veteran's claim was denied because the condition was diagnosed after he was released from active duty service without a link to military service.  Additional VA treatment records show that the Veteran reported exposure to artillery, rockets, and small arms fire while in the military.

Additionally, the Veteran has submitted a buddy statement in August 2015 that corroborates the Veteran's account of what occurred the day he injured his jaw while serving in Iraq.  

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, the Veteran has reported that he injured his jaw while on active duty, while he was engaged in combat with the enemy.  The Veteran's DD Form 214 shows that he was awarded the Combat Action Badge, and testimony from the Veteran indicates that he injured his jaw while serving in Fallujah.  In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Veteran is presumed to have injured his jaw during combat.  Additionally, he has indicated that he has continued to experience symptoms and problems associated with that injury.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As there is evidence of a current disability, evidence of an in-service injury, and an indication that the current disability may be associated with an in-service event or injury, the Board finds that a remand is appropriate so that the Veteran may be afforded a VA examination and medical opinion as to his claims for service connection for right subcondylar fracture, also claimed as a crushed jaw, and headaches.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his right subcondylar fracture, to include records from the clinician whose statement was included in the record in September 2015.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the file.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the above development is complete, schedule the Veteran for an appropriate VA examination to determine the existence and etiology of any condition related to the Veteran's jaw, including right subcondylar fracture.  The file must be made available to the examiner, and the examiner must specify in the report that the file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  The examiner is directed specifically to the lay statements of record as well as any and all private treatment records associated with the file.

For each jaw condition found, including right subcondylar fracture, is it at least as likely as not (50 percent or greater probability) that the jaw disorder is etiologically related to the Veteran's period of service.  The examiner is to assume as fact that the Veteran injured his jaw essentially as he has related this event during combat notwithstanding the fact that there is no documentary evidence of the injury in the service treatment records.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the information needed to provide the requested opinion.

3.  Schedule the Veteran for an appropriate VA examination to determine the existence and etiology of his headaches.  The file must be made available to the examiner, and the examiner must specify in the report that the file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  The examiner is directed specifically to the lay statements of record as well as any and all private treatment records associated with the file.

The examiner is asked to provide an opinion on the following:  

Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches are (i) caused by or (ii) aggravated (permanently worsened beyond natural progression) by his jaw disorder, including right subcondylar fracture.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the information needed to provide the requested opinion.

4.  Upon completion of the above development, the AOJ/AMC should review the claims file to ensure that all of the foregoing development has been completed.  Then, the AOJ/AMC should re-adjudicate the issues of entitlement to service connection for right subcondylar fracture, as well as entitlement to service connection for headaches, to include as secondary to right subcondylar fracture.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


